DETAILED ACTION
	This action is responsive to the following communication: the response filed 1/14/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1 is cancelled; 2-21 are pending.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2019/0088313).

Regarding claim 2, Kondo discloses a memory device, comprising:
a memory array (11; fig. 1) including a plurality of memory cells (para 0036);
a plurality of word lines (WL; fig. 2) coupled to the plurality of memory cells (para 0055);
(15; fig. 1) coupled (i.e. electrically coupled) to the plurality of word lines (para 0040); and
a controller (14; fig. 1) coupled (i.e. electrically coupled) to the word line driver (15; fig. 1) and configured to instruct the word line driver to:
apply a first program voltage (Vpgm1; fig. 6) to a selected word line (WLsel; fig. 6) of the plurality of word lines coupled to one or more selected memory cells (para 0096) of the plurality of memory cells, wherein the first program voltage (Vpgm1; fig. 6) is incremented by a first amount (ΔVpgm1; fig. 6); 
apply a verify voltage (para 0094, 0116) to the selected word line between two adjacent program voltage pulses (i.e. any of two adjacent program voltage pulses of program loops; fig. 6, 8); and
in response to a voltage (a threshold voltage Vth; fig. 8) of at least one of the one or more selected memory cells passes (i.e. a second group of memory cells passes a verify voltage that functions as a reference voltage in a verify operation; para 0110) a verify reference voltage (DIV; fig. 8, para 0112), apply a second program voltage (Vpgm2; fig. 8) to the selected word line (WLsel; fig. 8) after applying the first program voltage (after applying Vpgm1; fig. 6), wherein the second program voltage (Vpgm2; fig. 8) is incremented by a second amount (ΔVpgm2; fig. 8) smaller than the first amount (ΔVpgm2 is a smaller increment than the first amount ΔVpgm1; fig. 6, 8).

Regarding claim 3, Kondo discloses the memory device, wherein each of the first and second program voltages comprises a series of programming voltage pulses incremented by the respective first or second amount (fig. 6, 8).

Regarding claim 6, Dutta discloses the memory device, wherein the controller is further configured to instruct the word line driver to apply a verify voltage to the selected word line between two adjacent program voltage pulses (fig. 6, 8; para 0094, 0116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2019/0088313) in view of Dutta et al. (US 2012/0033500 ‒hereinafter Dutta).

Regarding claim 4, Kondo discloses the memory device, wherein the series of programming voltage pulses is in a form of a staircase starting from an initial voltage level (fig. 6, 8). 
Kondo does not expressly disclose a staircase waveform.
(fig. 6).
Staircase waveform representing a series of voltage pulses are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is modifiable as taught by Dutta for the purpose of facilitating data accessing schemes by applying variations of programming pulses which increase incrementally by a step size (para 0097-0100 of Dutta), as is consistent with known practices in the prior art.

Regarding claim 5, Kondo does not expressly disclose the memory device, wherein the initial voltage level of the second program voltage is larger than the initial voltage level of the first program voltage.
Dutta discloses wherein the initial voltage level of the second program voltage is larger than the initial voltage level of the first program voltage (fig. 6).
Varying initial program voltage pulses are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is modifiable as taught by Dutta for the purpose of facilitating data accessing schemes by applying variations of programming pulses which increase incrementally by a step size (para 0097-0100 of Dutta), as is consistent with known practices in the prior art.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2019/0088313) in view of Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) as applied above, and further in view of Yip (US 2010/0128523).

Regarding claim 7, Kondo discloses the memory device, wherein the memory device further comprises:
a plurality of bit lines (BL; fig. 2) coupled to the selected memory cells (para 0054);
a sensing circuit (17; fig. 1); and the controller (14; fig. 1) is coupled (i.e. electrically coupled) to the sensing circuit (17; fig. 1), and is further configured to: receive a data from one of the selected memory cells through one of the bit lines corresponding to the selected memory cells (para 0079) after applying the verify voltage (para 0097, 0116).
Kondo, as modified, does not expressly disclose a column decoder coupled to the plurality of bit lines; a sensing circuit coupled to the column decoder; the controller is coupled to the column decoder and the sensing circuit, instruct the column decoder to receive a data current; and instruct the sensing circuit to compare the data current with a verify current.
Dutta discloses a column decoder (160; fig. 1) coupled to the plurality of bit lines (BL; fig. 1); and a sensing circuit (100; fig. 1, further detailed in fig. 4) coupled to the column (160; fig. 1); and the controller (110; fig. 1) is coupled to the column decoder and the sensing circuit (para 0074-0075), and is further configured to: 
instruct to receive a data current from one of the selected memory cells (a conduction current from the selected memory cell, icell; fig. 4; para 0094) through one of the bit lines corresponding to the selected memory cells (any of a bit line 410 that is coupled to the selected memory cells of word line WLn; fig. 4, 7A) after applying the verify voltage (para 0091); and instruct the sensing circuit to compare the data current (icell of the first selected memory cell; para 0094) with a verify current (a demarcation current that functions to verify the first data current; para 0091, 0094).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is modifiable as taught by Dutta for the purpose of preventing errors in data accessing schemes due to widening of threshold distributions by applying variations of programming pulses which increase incrementally by a step size (para 0072 of Dutta).
Yip discloses instruct the column decoder (846; fig. 8) to receive a data current from one of the selected memory cells through one of the bit lines corresponding to the selected memory cells (bitlines BL1-BL2 are eventually connected to sense amplifiers 850 which detect a state of the selected memory cell by sensing data current received from the bit lines via column decoder 846; para 0021, 0046) after applying the verify voltage (after applying the verify voltage in the verification operation (707 of 711); fig. 7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is further modifiable (para 0039 of Yip).

Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) in view of Yip (US 2010/0128523), and further in view of Yang et al. (US 2013/0163343 ‒hereinafter Yang).

Regarding claim 8, Dutta discloses a memory device, comprising:
a memory array (155; fig. 1) including a plurality of memory cells (para 0006);
a plurality of word lines (WL; fig. 2) and a plurality of bit lines (BL; fig. 2) coupled to the plurality of memory cells (para 0074);
a word line driver (130; fig. 1) coupled to the word lines (WL; fig. 2);
a column decoder (160; fig. 1) coupled to the bit lines (BL; fig. 2);
a sensing circuit (100; fig. 1, further detailed in fig. 4) coupled to the column decoder (160; fig. 1); and
a controller (110; fig. 1) coupled to the word line driver, the column decoder, and the sensing circuit (para 0074-0075), and configured to:
instruct the word line driver (130; fig. 1) to:
apply a first program voltage (at step 800, apply first initial Vpgm; fig. 8A) to a first word line (WLn; fig. 7A, 8A) of the word lines coupled to a first selected memory cell (i.e. any of a first selected memory cell coupled to WLn; fig. 7A) of the memory cells; and
(after step 800; fig. 8A), apply the first program voltage (at step 802, apply the first initial Vpgm; fig. 8A) to a second word line (WLn+1; fig. 7A, 8A) of the word lines coupled to a second selected memory cell (i.e. any of a second selected memory cell coupled to WLn+1; fig. 7A) of the memory cells;
after applying the first program voltage to the first word line (after step 800; fig. 8A), receive a first data current (a conduction current of the first selected memory cell, icell; fig. 4; para 0094) from the first selected memory cell (coupled to word line WLn; fig. 4) through a first bit line (any of a first bit line 410 that is coupled to the first selected memory cell of word line WLn; fig. 4, 7A) of the bit lines coupled to the first selected memory cell; and
after applying the first program voltage to the second word line (after step 802; fig. 8A), receive a second data current (a conduction current of the second selected memory cell, icell; fig. 4; para 0094) from the second selected memory cell (coupled to word line WLn+1; fig. 4) through a second bit line (any of second bit line 410 that is coupled to the second selected memory cell of word line WLn+1; fig. 4, 7A) of the bit lines coupled to the second selected memory cell; and 
instruct the sensing circuit (during the sense operation, a verify voltage is applied to a word line; fig. 4, para 0091) to:
compare the first data current (icell of the first selected memory cell; para 0094) with a first verify current (a demarcation current that functions to verify the first data current; para 0091, 0094); and 
(icell of the second selected memory cell; para 0094) with a second verify current (a demarcation current that functions to verify the second data current; para 9901, 0094).
Dutta does not expressly disclose instruct the column decoder to: receive a data current; and a second verify current smaller than the first verify current.
Yip discloses instruct the column decoder (846; fig. 8) to receive a data current from one of the selected memory cell through one of a bit line (bit lines BL1-BL2 are eventually connected to sense amplifiers 850 which detect a state of the selected memory cell by sensing data current received from the bit lines via column decoder 846; para 0021, 0046).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Yip for the purpose of facilitating data accessing schemes by reducing program disturbances using optimized operating parameters (para 0039 of Yip).
Yang discloses a second verify current smaller than the first verify current (para 0065).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Yang for the purpose of facilitating data accessing schemes by providing more accurate operating parameters (para 0009, 0067 of Yang).

Regarding claim 9, Dutta discloses the memory device, wherein the first selected memory cell and the second selected memory cell are programmed to a same level (i.e. using the first initial Vpgm; fig. 8A).

Regarding claim 10, Dutta discloses the memory device, wherein the controller is further configured to instruct the word line driver to:
apply a second program voltage (at step 804, apply second initial Vpgm; fig. 8A) to the first word line (WLn; fig. 7A, 8A) after applying the first program voltage to the first word line (after step 800; fig. 8A); and
apply the second program voltage (at step 808, apply the second initial Vpgm; fig. 8A) to the second word line (WLn+1; fig. 7A, 8A) after applying the first program voltage to the second word line (after step 802; fig. 8A).

Regarding claim 11, Dutta discloses the memory device, wherein the first program voltage is incremented by a first amount (during 606, first initial Vpgm, i.e. Vpgm-init1, is incremented by a first amount; fig. 6), and the second program voltage (i.e. Vpgm-init2; fig. 6) is incremented by a second amount smaller than the first amount (Vpgm-init2 is incremented by a smaller step size, i.e. a second amount smaller than the first amount; fig. 6, para 100).

Regarding claim 12, Dutta discloses the memory device, wherein each of the first and second program voltages comprises a series of programming voltage pulses incremented by the respective first or second amount (fig. 6).

Regarding claim 13, Dutta discloses the memory device, wherein the series of programming voltage pulses is in the form of a staircase waveform starting from an initial voltage level (fig. 6).

Regarding claim 14, Dutta discloses the memory device, wherein the initial voltage level of the second program voltage is larger than the initial voltage level of the first program voltage (fig. 6).

Regarding claim 15, Dutta discloses the memory device, wherein the controller is further configured to instruct the word line driver to apply a verify voltage to the respective first or second selected word line between two adjacent program voltage pulses (fig. 5).


Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0033500 ‒hereinafter Dutta) in view of Yang et al. (US 2013/0163343 ‒hereinafter Yang).

Regarding claim 16, Dutta discloses a method for operating a memory device, the memory device comprising a memory array including a plurality of memory cells (fig. 1), the method comprising:
programming (at step 800; fig. 8A) a first selected memory cell (i.e. any of a first selected memory cell coupled to WLn; fig. 7A) of the plurality of memory cells;
(at step 800 with first set of verify levels; fig. 8A) based on a first verify current (a demarcation current that functions to verify the first data current; para 0091, 0094);
programming (at step 802; fig. 8A) a second selected memory cell (i.e. any of a second selected memory cell coupled to WLn+1; fig. 7A) of the plurality of memory cells after programming the first selected memory cell (after step 800; fig. 8A); and
verifying the programmed second selected memory cell (at step 802 with first set of verify levels; fig. 8A) based on a second verify current (a demarcation current that functions to verify the second data current; para 9901, 0094).
Dutta does not expressly disclose a second verify current smaller than the first verify current.
Yang discloses a second verify current smaller than the first verify current (para 0065).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Dutta is modifiable as taught by Yang for the purpose of facilitating data accessing schemes by providing more accurate operating parameters (para 0009, 0067 of Yang).

Regarding claim 17, Dutta discloses the method, wherein the first selected memory cell and the second selected memory cell are programmed to a same level (i.e. using the first initial Vpgm; fig. 8A).

Regarding claim 18, Dutta discloses the method, wherein the memory device further comprises a plurality of word lines (WLn-WLn+2; fig. 7A) coupled to the plurality of memory cells and divided into a plurality of subsets (word lines WLn and Wln+2 are a first subset, WLn+1 are a second subset; fig. 7A);
the first memory cell is coupled to a first word line (WLn; fig. 7A) in a first subset of the plurality of subsets;
and the second memory cell is coupled to a second word line (WLn+1; fig. 7A) in a second subset of the plurality of subsets.

Regarding claim 19, Dutta discloses the method, further comprising:
programming a third memory cell of the plurality of memory cells coupled to a third word line (WLn+2; fig. 7A) in the first subset; and
verifying (at step 806; fig. 8A) the programmed third memory cell based on the first verify current (similar to verify current of WLn at step 800 with the demarcation current; fig. 8A, para 0091, 0094).

Regarding claim 20, Dutta discloses the method, wherein verifying the programmed first or second selected memory cell comprises:
applying a verify voltage to the respective first or second word line (fig. 5, 8A);
receive a respective data current from the first or second selected memory cell (a conduction current, icell; fig. 4; para 0094); and
(the conduction current from the selected memory cell, icell; fig. 4; para 0094) with the first or second verify current (the demarcation current that functions to verify the respective data current; para 0091, 0094).

Regarding claim 21, Dutta discloses the method, wherein programming the first or second selected memory cell comprises:
applying a first program voltage to the respective first or second word line, wherein the first program voltage is incremented by a first amount (during 606, first initial Vpgm, i.e. first program voltage Vpgm-init1, is incremented by a first amount; fig. 6); and
applying a second program voltage to the respective first or second word line, wherein the second program voltage (i.e. Vpgm-init2; fig. 6) is incremented by a second amount smaller than the first amount (Vpgm-init2 is incremented by a smaller step size, i.e. a second amount smaller than the first amount; fig. 6, para 100).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) 2-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Dutta discloses a programming operation including a read operation using verification voltages (para 0091); the read operation using verification voltages is further disclosed in Yang (para 0063). Therefore, Yang is relied upon to particularly modify verification voltages in the read operation of Dutta, with a second verify current smaller than the first verify current (para 0065 of Yang) as required by the claims. 
For at least the aforementioned reasons, the rejection is deemed proper and made final.

	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______